UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4965
DONIKKI HARDY,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4998
DONIKKI HARDY,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-01-235)

                  Submitted: September 11, 2003
                      Decided: April 6, 2004

 Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jessica Salvini, SALVINI & BENNETT, L.L.C., Pickens, South Car-
olina, for Appellant. J. Strom Thurmond, Jr., United States Attorney,
2                      UNITED STATES v. HARDY
Isaac L. Johnson, Jr., Assistant United States Attorney, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Donikki Hardy appeals from his conviction for possession with
intent to distribute 50 grams or more of crack cocaine and less than
500 grams of cocaine. On appeal, he challenges the denial of his
motion to dismiss his indictment. We affirm.

   Hardy alleges that his indictment was improper, because (1) he
overheard a Government agent laughing that "no grand jury returned
the indictment," (2) the indictment did not include the signature of the
United States Attorney, and (3) the foreperson’s stamped name was
scratched out and another stamped name appeared above it. Hardy
also alleges that the district court erred in denying his motion for dis-
closure of the grand jury materials. Although Hardy’s copy of the
indictment does contain the irregularities that he notes, the Govern-
ment has filed a copy of the original indictment which contains the
signatures of the United States Attorney and the grand jury foreper-
son.

   Hardy pled guilty to the indictment. A valid guilty plea constitutes
a waiver of all non-jurisdictional defects. See United States v. Willis,
992 F.2d 489, 490 (4th Cir. 1993). Even if the two signatures were
missing from the indictment in violation of Fed. R. Crim. P. 6(c) and
7(c), such defects were not jurisdictional and, thus, were waived by
Hardy’s guilty plea. See Frisbie v. United States, 157 U.S. 160, 163-
65 (1895) (failure of grand jury foreman to sign indictment is non-
fatal irregularity); United States v. Easton, 937 F.2d 160, 162 (5th Cir.
1991) (requirement that government attorney sign indictment is non-
                        UNITED STATES v. HARDY                          3
jurisdictional). Moreover, while Hardy’s claim that the indictment
was somehow forged does presumably attack the jurisdiction of the
district court, see United States v. Macklin, 523 F.2d 193, 196-97 (2d
Cir. 1975) (discussing void actions of grand jury), Hardy’s bare, self-
serving allegations as to the statements of a Government agent are
insufficient to require dismissal of the indictment in light of the facial
sufficiency of the original indictment filed with the court. See United
States v. Battista, 646 F.2d 237, 242 (6th Cir. 1981) (discussing pre-
sumption of validity). Nor were these unsupported allegations enough
to establish a "strong showing of particularized need" for disclosure
of the grand jury materials. United States v. Sells Engineering, Inc.,
463 U.S. 418, 442-43 (1983). Thus, the district court properly denied
Hardy’s motions to dismiss the indictment and to compel disclosure
of the grand jury materials.

   Accordingly, we affirm Hardy’s conviction. We dispense with oral
argument, because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED